THEA~ORNEY                GENERAL
                     OFTEXAS




Honorable Homer Garrison Jr.,
Director Department of iublic Safety
Austin, f!
         exas
Dear Mr. Garrison:             Opinion No. O-2202
                               Re: Departmental Appro ria-
                                    tion Act, 1939 -- ii
                                                       e-
                                     artment of Public
                                    8afety -- Employees'
                                    vocation.
         This will acknowledge receipt of your letter
of date April II, 1940, requesting a legal opinion up-
on the following stated case:
        "The Department of Public Safety
   has four boys employed to work forty-
   eight hours each week. Two of these
   employees are carried as -1iuhtwatch-
   men, one is carried as laborer, and
   one is carried as a relief telephone
   operator. They are paid from the Con-
   tingent Fund, %in Division, Depart-
   ment of Public Safety. From Septem-
   ber 1, 1939, to April 1, 1949, the were
   paid at the rate of severty-five (i75;OO)
   dollars per month. Beginning April 1,
   1940, they wil.1be paid at the rate of
   three ($3.00) dollars per day from the
   Contingent Fund, Main Division. Each
   of these four employees has been em-
   ployed by the Department of Public
   Safety more than six months.
         Vnder the provisions of the ap-
    propriation bill, zro these employees
    entitled to twelve days vacation?"
          The boys mentioned by you are entitled to
the t~+$v~e,dayplyacation specified +n'the',Appropria,
ti,& sctr
     A sic&r to S. B, N,o,427 (the current biennia$
Approprgation Act) governing your department pr,ovi.des:
          Y&qa~Qq@t   e,mp;loyeessha+l, with,
    ,out de,ductxonin sa'lary,rece%ve'not exr
    seeding twekve dzys.3vacation, exclusive
    ,ofSundays a,,ndlegal holidays, on wh$,ch
    State offices are closed, f'or'eachState
    f?scal year such vacatio:iperiod to be
    r?,:*,-lally
              ag6eed ~uponby the head of ee:ch
    departmenq with hi:-:em!.!loyees,provided,
    -thatemylpyees beJ.ongingto the T,exas '
    &~okal~L,@a,rd may have their vacation
    at the' Like'of the meeting 0'1‘the annual
    ,encaqmen,t, Provided that nrj employee
    g&- q@p 9~sa,&ry is hereby .aqqr;o~r$ated,
    &a;$~$Ire$,e$.~e
                   ,corqe,nsat$on
                                -while:o:n~'
                                           ,vnca.&
    tion unles-.& @r ,& .h;ls  :*;en.an&rj&oyee
    cof the depa:+ment for fib,!
                               Le'ssthan ~six
    ca@ndajjs mqntb pre,ceedi@
                       -          ~;they&z?$bn
    $?rAg d..
            !'
Honorable Homer Garrison, Jr., -page 3, O-2202


ment for the permitted twelve-days' vacation without
deduction in salary.
                                  Very truly yours
                             ATTORNEY GENERAL OF TEXAS


                             BY              Ocie Speer
                                              Assistant
OS-MR
APPROVED APRIL 16, 194.0
GERALD L. MANN
ATTORNEY GENERAL OF TEXAS
APPROVED OPINION COMMITTEE
BY BlJB,CHAIFWAN